Citation Nr: 0717031	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  01-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability, to 
include a lumbar spine disorder and degenerative disc disease 
of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active duty from July 1963 to October 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's previously denied claim for service connection for 
a lumbar spine disorder.  

In a November 2003 decision, the Board determined that new 
and material evidence had, in fact, been submitted and 
reopened the claim.  The Board then remanded the underlying 
claim for service connection for additional development.  The 
remand directives having been completed, the claim is again 
before the Board for appellate review.


FINDING OF FACT

The veteran's back disability, to include degenerative disc 
disease of the lumbar spine with multiple herniated discs is 
related to back symptoms treated during active service.


CONCLUSION OF LAW

A back disability, to include degenerative disc disease of 
the lumbar spine with multiple herniated discs, was incurred 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2006).   





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, lay statements in support of the claim, the 
veteran and his wife's hearing testimony, VA compensation and 
pension examination reports, private treatment records, and 
VA medical records. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Factual Background

The veteran claims service connection for a back disability, 
which he contends is related to a back injury documented in 
service.  No conditions affecting the spine were noted during 
his July 1963 enlistment examination, and the veteran did not 
report any conditions affecting the spine on his personal 
report of medical history.  The veteran's spine was normal on 
examination in November 1964.  In January 1965 the veteran 
sought treatment for muscle spasm affecting the right 
sacroiliac.  His physician prescribed rubbing the affected 
area with ointment, heat lamp treatment, and medication.  The 
veteran did not complain of a back condition at separation in 
October 1966 and no conditions affecting the spine were 
observed.  

Of record is an April 2001 medical opinion from the veteran's 
neurologist, Dr. T. J. W.  Dr. T. J. W. reviewed the 
veteran's service medical records and noted the veteran 
sought treatment for back spasms.  Dr. T. J. W. stated that 
the pain the veteran complained of during service was similar 
to his current complaints.  Although an extensive history of 
subsequent back injuries was reported, Dr. T. J. W. concluded 
the veteran's current disability was caused by the in-service 
injury and was exacerbated by his subsequent injuries.  

Dr. T. J. W. submitted a June 2001 supplement to the original 
opinion.  Dr. T. J. W. reported a one year history of 
treating the veteran for complaints of back pain and 
weakness.  The veteran described back spasms with some 
radiation into the buttocks.  And EMG revealed chronic 
denervation of L3-4 and acute denervation of L5-S1.  A 
September 2000 MRI revealed a loss of height of essentially 
all lumbar discs.  In addition, the September 2000 MRI 
revealed right parasagittal disc herniation of L2-3 
contacting the right L3 root, an L3-4 disc bulge with ventral 
flattening of the thecal sac, an L4-5 left parasaggital disc 
herniation which deviated posteriorly at the left L5 root, 
and a left paracentral herniation at L5-S1 which contacts and 
deviates posteriorly at the left S1 root. Dr. T. J. W. noted 
that combining the clinical results with the veteran's 
multiple injuries, it is impossible to know which of the 
veteran's injuries is the root cause of his current 
disability.  Dr. T. J. W. concluded that it is as likely as 
not that the veteran's in-service injury led to some degree 
of radiculopathy, possibly at the L3-4 level.  

An opinion was obtained in June 2003 from the Veterans Health 
Administration (VHA).  This opinion, undated and unsigned, is 
to the effect that the veteran's "work-related and 
subsequent multiple low back injuries appear to be the 
immediate cause for his present disability."

Also of record is an August 2003 opinion statement from Dr. 
A. M. G.  Dr. A. M. G. reviewed the veteran's record of 
treatment in service and noted that the veteran's daughter 
submitted a lay statement attesting to his inability to pick 
her up in 1968.  Dr. A. M. G. explained that a back condition 
can predispose an individual to the development of further 
back injuries. After review of the veteran's claims folder, 
Dr. A. M. G. concluded that it is as likely as not that the 
veteran's in-service injury contributed to his current multi-
level back disease.  

Of record is an August 2006 independent medical expert's 
(IME) opinion statement.  The medical expert reviewed the 
veteran's service medical records and noted that the 
veteran's current back disorder has manifested in multiple 
disc bulges and herniations in the lumbar spine.  The expert 
concluded the veteran's current spine disability is not 
related to service, as there is no documented treatment for a 
spine condition during service. The expert further explained 
that the veteran's degenerative disc disease is related to 
the normal aging process and the veteran's post-service 
injuries.  

Analysis

In light of the evidence of record, it is clear that the 
veteran currently suffers from a chronic disability affecting 
his lumbar spine, manifested by pain and limitation of 
motion. The medical evidence confirms a diagnosis of 
degenerative disc disease of the lumbar spine with multiple 
herniated discs.  Further, January 1965 service medical 
records indicate the veteran sought treatment for muscle 
spasms in the right sacroiliac region.  The veteran's 
daughter has submitted a lay statement attesting to his 
inability to lift her in 1968, soon after separating from 
service.  The veteran's wife and cousin both report 
witnessing the veteran avoid recreational activities due to 
back pain.

After careful consideration of all procurable and assembled 
data, reasonable doubt must be resolved in favor of the 
veteran. Opinion statements from Dr. T. J. W. and Dr. A. M. G 
note the veteran's extensive history of post-service injuries 
and explain the impossibility of determining to a medical 
certainty which injury caused his lumbar spine disability. 
However, after review of the claims folder, both physicians 
concluded that the veteran's current disability is at least 
as likely as not related to his in-service lumbar spine 
symptoms.  The aforementioned medical opinions are at least 
as probative as the two negative opinions of record.  In this 
regard, the IME did not find evidence that the veteran 
suffered back symptoms in service.  As previously mentioned, 
service medical records confirm treatment for muscle spasms 
in the right sacroiliac region.  The VHA opinion, undated and 
unsigned, provides no rationale for its conclusion other than 
"lack of documentation."  In light of evidence of in-
service muscle spasms, a current lumbar spine disability, and 
two competent medical opinions relating the veteran's current 
disability to service, the evidence is in equipoise and the 
criteria for a grant of service connection for a back 
disability have been met.  38 U.S.C.A. § 5107(b) (West 2002).  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish service connection in correspondence dated March 
2001 by informing him of the evidence he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The veteran 
received notice regarding the criteria for increased 
disability ratings and assignment of effective dates of 
disability benefits in February 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a back disability, to 
include a lumbar spine disorder and degenerative disc disease 
of the lumbar spine is granted. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


